RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4927-17T1


SKILA HOLDING, INC., n/k/a
SKILA HOLDING, LLC,

          Plaintiff-Respondent,

v.

QPHARMA, INC.,

     Defendant-Appellant.
___________________________

                    Submitted March 20, 2019 – Decided April 1, 2019

                    Before Judges Koblitz, Currier, and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. L-0166-18.

                     Riker Danzig Scherer Hyland & Perretti, LLP,
                    attorneys for appellant (Frank J. Vitolo, of counsel and
                    on the briefs; Jonathan M. Sandler and Dylan C.
                    Goetsch, on the briefs).

                    Naim S. Surgeon (Akerman LLP), attorney for
                    respondent.
PER CURIAM

      We were advised prior to argument that this matter was settled, and the

parties have executed a stipulation of dismissal of this appeal. Accordingly, the

appeal is dismissed with prejudice and without costs.

      Dismissed.




                                                                         A-4927-17T1
                                       2